Title: To Benjamin Franklin from Samuel Cooper, 1 July 1778
From: Cooper, Samuel
To: Franklin, Benjamin


My dear Sir,
Boston 1st. July 1778.
I have wrote you four or five Times not long since, but from all our Arrivals from France of late have not the Pleasure of a single Line, but I know your Crowd of important Business. Accidentally hearing of a Vessel that sails for France this day, I enclose you a Philadelphia Paper bro’t by a swift Post last Evening, and containing the Proceedings of the British Commissaries, and the Congress hitherto, which you must be desirous to know as early as possible. The present Firmness of Congress, is but half their Glory. Their Resolves, which I transmitted you some Time ago, pass’d before they knew of the Alliance with His most Christian Majesty, are noble indeed. They will persevere in spite of British Arms, Arts, or Gold. Mr. S. Adams, in a Letter of 21. June, by this Post, writes me, “I have never seen Congress more determind to support the Independence of these States; nor more united in Measures for that Purpose.” It is not unfavorable either to France or these States that the British Commissioners, as you will observe, stumbled at the Threshold, and in their first Communication to Congress, in order to slur the Measures of His most Christian Majesty in our Favor, advanc’d a Palpable Falsehood. This will do them no great Credit in Europe, and will have a good Effect here. If they have nothing further to offer than they have already exhibited, they have come upon a Fool’s Errand indeed: But it is like the British Ministry, who live upon Expedients for a Day. The first Essay of the Commissioners has not had half the Effect, in amusing or dividing the People that might have been expected; and the Cry ev’ry where now is: “Independence; and Fidelity to our Treaties.” Our last Accounts from the Army, I give you, as I had them verbally, from the abovemention’d Express. Genl. Lee, and Maxwell, with about 2000 each, had been sent forward to watch and retard the Motions of the Enemy upon their leaving the City. Clinton’s Army left it with Precipitation, and tho much was plunder’d and carried away, yet Nothing was destroy’d but war like Stores; and many Supplies left in the City. They encamp’d between Haddingfield and Billinsport, about 7 Miles from Philadelphia. Here they tarried two or three Days, which amus’d Congress as to their Design. They then remov’d to Mount Holly, where our Advice leaves them: Their Delay occasion’d by obstructing the Roads &c., gave Genl. Washington an opportunity to get before them, who by the last Accounts was not far from Princetown. His Army has been much reinforc’d by Continental Troops, and the Militia, especially in the Jerseys, have turn’d out briskly. He is said to have upwards of 20000 men; and Clinton from 12 to 15 thousand. In short, if our Reports may be depended on, the Situation of the latter is not unlike that of Burgoyne. But as Washington is not comparatively so much in Force as Gates was, I rather hope, than depend, that the Issue may be the same. Be that as it may, the Enemy by leaving Philadelphia are unravelling all they did last Year; our Prospects are brighten’d ev’ry day; and our Country, I think, will soon be compleatly deliver’d. We have just receiv’d Letters from France directed to the Count d’Estaing, but have no Account to be depended on, of his Arrival on the American Coasts. A short Notification, with your and Mr. J. Adams’ Signature, of a British Fleet of eleven Sail of the Line, bound from St. Helen’s to these Parts, Was yesterday receiv’d by the Council, and will be properly impress’d. I forgot to mention, that just before Clinton left the City, about 3000 of his light Troops had embarqu’d and left it. We have heard of the glorious Action of Capt. Jones. Our Harbor looks alive with French Vessels, and a Number of late Prizes. The Hopes of the Tories, and British Partizans, are now as the Giving up of the Ghost. With much Esteem, and ev’ry Attachment, I am my dear Sir Your’s
Saml. Cooper.
Honorable Benjn. Franklin Esqr.
 
Endorsed: Dr. Cooper
Notation: 1st. July 1778.
